The opinion of the Court was delivered by
Todd, J.
From a judgment rendered in an expropriation proceeding, instituted before the judge of the Fourteenth Judicial District, Parish of Calcasieu, the defendant company lias appealed.
Among the exceptions filed in the lower court was one to the effect that the judge could not proceed to try the case in vacation, but that it could only be legally tried in term time.
This exception was overruled.
It seems to us that this ruling was a manifest error. The State courts were established by the Constitution, They were established for the judicial determination of all suits and controversies.
The full and complete organization of the courts and the terms thereof are provided and fixed by law. These terms are thus fixed for the trial of all cases and suits instituted before the court. They cannot under the elementary and positive provisions of the law be tried at any other than the regular term of the court, except in special instances expressly declared.
The ease in hand forms no express exception to this general and inflexible rule, and it is so admitted by the opposing counsel, and it is further admitted that no adjudication of any court can be found that would warrant in the slightest degree such an exceptional proceeding. The counsel, however, addresses a strong and forcible argument to the court of the wisdom and apparent necessity of such a proceeding, by reasons of public policy and the paramount importance of a speedy determination of questions involving the exercise of the rights of eminent domain. This argument would doubtless prove irresistible if addressed to the legislative department of the government, but it is a matter in which the courts can afford no relief. They must be controlled by the law as they find it.
It is, therefore, ordered, adjudged aud decreed that the judgment appealed from be annulled, avoided and reversed, and tbe case remanded to be proceeded with according to law.